Citation Nr: 1633187	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg disability, including as secondary to service-connected chronic lumbar strain.

2.  Entitlement to service connection for a left leg disability, including as secondary to service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1971 to October 1971; he also had reserve service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In his July 2010 substantive appeal (VA Form 9) the Veteran requested a Travel Board hearing.  Subsequently, in a December 2010 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

In March 2015, the Board, in pertinent part, remanded the Veteran's claims of entitlement to service connection for right and left leg disorders, including as secondary to service-connected chronic lumbar strain for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in August 2015.  

The case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board acknowledges that the Veteran was provided with a VA examination in May 2015 in connection with his claims for service connection for right and left leg disorders.  However, the VA examination is insufficient.  An addendum medical opinion was obtained in August 2015; however, the addendum is also insufficient.  

In this regard, the Board points out that the May 2015 VA examination did not make any findings regarding the Veteran's claimed leg disorders.  The Board acknowledges that the VA examiner found that the Veteran had patellofemoral syndrome and degenerative arthritis of the right and left knees (for which the Veteran is currently service-connected).  However, the VA examiner did not determine if the Veteran has any current leg disorders, separate from his service-connected right and left knee disabilities and his service-connected radiculopathy of the right and left lower extremities, which are etiologically related to his service, including his service-connected chronic lumbar strain.  The May 2015 VA examination report is devoid of any pertinent physical findings related to the Veteran's legs, despite the Veteran's prior assertions of hip and thigh pain.

An August 2015 VA addendum opinion was obtained in an effort to clarify whether the Veteran's service-connected right and left knee disabilities and radiculopathy of the right and left lower extremities constitute the entirety of the Veteran's leg disabilities, or whether the Veteran has other, separate and distinct right and/or left leg disabilities.  Nevertheless, the VA examiner merely reiterated that the Veteran has patellofemoral syndrome and degenerative arthritis of both knees.  The VA examiner did not address whether the absence of physical findings related to the Veteran's legs (other than his knees) indicates that the Veteran has no other disabilities of the legs other than the service-connected right and left knee disabilities and radiculopathy of the right and left lower extremities or that no examination of the legs, beyond the Veteran's knees, was undertaken.  No diagnoses of related to the legs (other than the aforementioned knee disorders) was noted.

As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claims for service connection of right and left leg disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA examination, by an examiner other than the May 2015 VA examiner, to determine the nature and etiology of any right and/or left leg disorder, which may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and a copy of this remand.  
                                                                                                                                                                          
Following examination of the Veteran and detailed review of the Veteran's history, the examiner is requested to provide a response to the following: 

   (a) Clarify whether the Veteran manifests a right and/or left leg disorder, separate and distinct from his service-connected right and left knee disabilities and his service-connected radiculopathy of the right and left lower extremities.  The examiner should address the significance, if any, of the Veteran's complaints of hip and thigh pain.

   (b) For any such right and/or left leg disorder(s), provide opinion as to whether such disorder(s) was present during active service or is otherwise related to an event or injury during active service? 

   (c) If not, is it at least as likely as not (a 50 percent probability or greater) that such right and/or left leg disorder(s) was caused (in whole or in part) by a service-connected disability, to include chronic lumbar strain?
   
    (d) If not, is it at least as likely as not that such right and/or left leg disorder(s) has been aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include chronic lumbar strain?

   (e) If any identified right and/or left leg disorder is found to have been aggravated by a service-connected disability, the examiner must also indicate the extent of such aggravation by identifying the baseline level of disability and specify what permanent, measurable increase in the severity of the right and/or left leg disorder(s) is attributable to service-connected disabilities.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




